Citation Nr: 1534661	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  05-39 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as due to service-connected disabilities of sinusitis with allergic rhinitis, spontaneous pneurnothorax, chronic obstructive pulmonary disease (COPD), and bronchitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active military duty from June 1961 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim of service connection for obstructive sleep apnea.

As support for his claim, the Veteran testified at a Board hearing at the RO in July 2009 via videoconference before the undersigned Acting Veterans Law Judge.

In June 2010 the Board remanded this matter for further development.

In March 2012, the Board denied entitlement to service connection for obstructive sleep apnea.  See 03/12/2012 VBMS entry, BVA Decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2012 Joint Motion for Remand (JMR) and October 2012 Court Order, the Board's decision was vacated and remanded for further consideration consistent with the JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the JMR, it was determined that the July 2010 VA examination and October 2010 VA addendum were inadequate because the examiner did not adequately explain the basis for the opinion that the Veteran's sleep apnea is not caused by, aggravated by, or a result of his service-connected disabilities.  See 07/15/2010 VBMS entry, VA Examination; 10/29/2010 VBMS entry, VA Examination.  In providing the opinion, the examiner primarily listed the risk factors for obstructive sleep apnea, including excess weight, neck circumference, high blood pressure, narrowed airway, being male, being older, family history, use of alcohol, and smoking.  In the October 2010 addendum, the examiner included the risk factors from the July 2010 examination verbatim as the rationale for the opinion.  The examiner did not explain, in the examination or addendum, how the risk factors related to the Veteran specifically.  

With regard to direct service connection, the JMR discusses the failure to consider the Veteran's assertions that his sleep apnea symptoms began during active duty.  In an October 2004 letter, the Veteran explained that while on active duty his wife would often wake him during the night when he stopped breathing for short periods of time.  See 10/28/2004 VBMS entry, Correspondence.  Likewise, at the July 2009 Board Hearing, the Veteran testified that his sleep apnea began in the mid 1960's in Germany.  See 07/20/2009 VBMS entry, Hearing Testimony.  Finally, the July 2010 VA examination report reflects the Veteran's assertions that his sleep apnea began during service.  See 07/15/2010 VBMS entry, VA Examination.

Based on the foregoing, this matter is remanded in order to obtain an etiological opinion regarding the Veteran's obstructive sleep apnea.

Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that a VA physician with sleep apnea expertise review the VBMS and Virtual VA folders to profer an opinion regarding the etiology of the Veteran's sleep apnea.  

After reviewing the records, the examiner should provide the following opinions: 

a)  Is it at least as likely as not (50 percent or greater probability) that obstructive sleep apnea manifested during active service or is otherwise due to active service?

The examiner should consider the Veteran's assertions that his sleep apnea symptoms began during active duty.  For example, in an October 2004 letter, the Veteran explained that while on active duty his wife would often wake him during the night when he stopped breathing for short periods of time; at the July 2009 Board hearing the Veteran testified that his sleep apnea began in the mid 1960's in Germany; and, at the July 2010 VA examination the Veteran reported that symptoms for his sleep apnea began during service. 

b) Is obstructive sleep apnea at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected disability disabilities, to include recurrent spontaneous pneumothorax, bilateral with chronic obstructive pulmonary disease and chronic bronchitis; sinusitis with headaches; allergic rhinitis with epistaxis; status post right thoracotomy with residual scar; status post left thoracotomy with residual scar?

c) Is obstructive sleep apnea at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected disabilities, to include recurrent spontaneous pneumothorax, bilateral with chronic obstructive pulmonary disease and chronic bronchitis; sinusitis with headaches; allergic rhinitis with epistaxis; status post right thoracotomy with residual scar; status post left thoracotomy with residual scar?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

An examination should be scheduled only if deemed necessary by the examiner.

2.  Thereafter, if the benefit sought remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




